OPINION OF THE COURT
Philip C. Segal, J.
Petitioner’s motion for summary judgment in this child protective proceeding {see, Suffolk County Dept. of Social Servs. v James M., 83 NY2d 178 [1994]) against respondent, the father of the subject children, is granted. Respondent is the convicted murderer of the children’s mother and is now serving a prison term of 25 years to life for that crime. When respondent murdered the children’s mother, he deprived them of a parent, left them without a home and, thereby, indisputably *407impaired their emotional health. Accordingly, without the necessity of a hearing and notwithstanding that petitioner has failed to demonstrate that the murder occurred in the children’s presence, this court finds that respondent neglected the children as a matter of law. (Family Ct Act § 1012 [fl; cf., State ex rel. Children, Youth & Families Dept. v Joe R., 123 NM 711, 945 P2d 76 [1997] [holding that conviction and incarceration of a parent for the murder of the other parent is prima facie evidence of neglect]; accord In re C.M.J., 278 Ill App 3d 885, 663 NE2d 498 [111 App Ct 1996].) A fact-finding order (Family Ct Act § 1051 [a]) shall enter forthwith.